 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                             Plaintiff,                 Case No. MJ19-190 MLP

10          v.                                            DETENTION ORDER

11   CHASE BLISS COLASURDO,

12                             Defendant.

13

14          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

15   based upon the factual findings and statement of reasons for detention set forth below, finds that

16   no condition or combination of conditions will reasonably assure the appearance of defendant as

17   required and the safety of other persons and the community.

18           FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

19          1.      Upon advice of counsel, defendant declined to be interviewed by Pretrial

20   Services. Therefore, there is limited information available about him.

21          2.      Defendant has stipulated to detention.

22

23




     DETENTION ORDER - 1
 1   IT IS THEREFORE ORDERED:

 2          1.      Defendant shall be detained pending trial, and committed to the custody of the

 3   Attorney General for confinement in a correction facility separate, to the extent practicable, from

 4   persons awaiting or serving sentences or being held in custody pending appeal;

 5          2.      Defendant shall be afforded reasonable opportunity for private consultation with

 6   counsel;

 7          3.      On order of the United States or on request of an attorney for the Government, the

 8   person in charge of the corrections facility in which defendant is confined shall deliver the

 9   defendant to a United States marshal for the purpose of an appearance in connection with a court

10   proceeding; and

11          4.      The Clerk shall direct copies of this order to counsel for the United States, to

12   counsel for the defendant, to the United States Marshal, and to the United States Probation

13   Services Officer.

14          Dated this 6th day of May, 2019.

15


                                                           A
16

17                                                         MICHELLE L. PETERSON
                                                           United States Magistrate Judge
18

19

20

21

22

23




     DETENTION ORDER - 2
